Citation Nr: 1629782	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to June 2000 (with the United States Army) and from July 2000 to August 2008 (with the United States Air Force).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the case was remanded [by an Acting Veterans Law Judge (VLJ)] for additional development and to satisfy notice requirements.  The case has now been assigned to the undersigned VLJ.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed major depressive disorder began in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.  However, because the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran states that he currently suffers from an acquired psychiatric disability (with symptoms of depression and anxiety) as a result of stressful events occurring during his military service.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of a psychiatric disability.  His DD 214 for his Navy service reflects that his military occupational specialty (MOS) in the Navy was Advanced X-Ray Technician and that he received decorations which included the Sea Service Deployment Ribbon, the Southwest Asia Service Medal, and the Kuwait Liberation Medal.  His service personnel records also document that, as an Advanced X-Ray Technician in the Navy, his company was deployed to Saudi Arabia in support of Operation Desert Shield and Desert Storm from December 1990 to April 1991, at which time he performed radiological and diagnostic procedures, stood as Sergeant of the Guard Watch, and had 79 combat days.

Approximately three weeks after his service discharge, on September 2008 VA general medical examination, the Veteran denied any mental health issues.  However, six months later, private treatment records dated in March 2009 and April 2009 documented two short periods of hospitalization for psychiatric symptoms, including insomnia, newly-onset self-cutting, depression, suicidal gestures, and difficulties with sleeping, ability to focus, and making decisions (which the Veteran reported began in September 2008 when he retired from the Air Force).  One private provider noted in March 2009: "It seems that around the time of his [Air Force] retirement the patient began to have problems with depression and anxiety."  He was diagnosed by private providers in March 2009 and April 2009 with mood disorder not otherwise specified (NOS) (possible mixed mania vs. agitated depression with anxiety vs. organic); adjustment disorder with mixed anxiety and depressed mood; moderate to severe major depression, without psychotic features; and anxiety disorder NOS.

Later in April 2009, the Veteran filed a claim for service connection for "severe depression and anxiety."

In an August 2009 statement, the Veteran's private psychologist noted that the Veteran had been referred to her for evaluation and psychotherapy to address symptoms of severe depression.  She noted his two periods of psychiatric hospitalization, and then stated: "Additional background consultations and discussions during treatment revealed that [the Veteran's] decision to retire from active military service may have been influenced at least in part by his worsening depression and growing concern about his overall functioning.  Once he retired, [the Veteran's] depression deepened as he attempted to handle the transition from active duty to civilian life."

On his June 2010 VA Form 9, the Veteran affirmed that he did not seek psychiatric treatment until after his military service, but he explained that this was because, as an officer in the Air Force working in Medical Treatment Facilities, he was very reluctant to admit or seek medical treatment for a psychiatric condition because he believed that a diagnosis of a psychiatric condition would have been detrimental to his career as an officer.  Because of this belief, he stated that he denied his symptoms of depression and anxiety and did not seek any treatment at all, until it came to a point (in March 2009) when members of his immediate family had to intervene on his behalf when they realized that his conditions had rapidly deteriorated.  He stated that his two episodes of confinement in a psychiatric ward (in March 2009 and April 2009) saved his life and got him the help he needed, and noted that: "Looking back, I wish I sought help when I first felt that something is wrong with me.  I now believe that if I sought help while I was still in service that I and my family would have been spared the suffering that we went through."  He also described his in-service stressors for the first time, including being deployed to Southwest Asia in support of Operation Desert Shield/Storm as a Navy Hospital Corpsman in 1990 and setting up a surgical field hospital near the border of Kuwait, feeling the shaking of their tents from bombings near the border of Iraq, and seeing wounded Iraqi soldiers go through the field hospital.  He further noted that, months before his retirement, he was already experiencing sleeplessness, signs of anxiety, and difficulty concentrating, remembering, and making decisions, but he had continued to deny such symptoms and did not seek treatment at the time.

On an April 2014 VA questionnaire, the Veteran reiterated the details of his military stressors which occurred during his deployment to Saudi Arabia from December 1990 to April 1991.  He described how his unit had set up a surgical field hospital in Saudi Arabia near the Kuwait border and that they could hear planes bombing Iraqi positions every night and could feel their tents shaking from the bombs.  He also described working in the radiology tent when injured Iraqi prisoners of war were brought into their field hospital, and how he saw the severity of their wounds when performing x-rays examinations on some of the injured soldiers.

On April 2014 VA psychiatric examination, the Veteran reported his military deployment stressors, though the VA examiner (a clinical psychologist) noted that he did not report being bothered by these events at the present time.  It was noted that he had been hospitalized after his military service on two occasions "due to severe depression and self-injurious behavior related to stressors from his layoff [from a civilian job a few months after his Air Force retirement] and adjustment issues from his military retirement."  The VA examiner noted that the Veteran did not have a diagnosis of posttraumatic stress disorder (PTSD); instead, he was diagnosed with major depressive disorder, recurrent, in full remission.  The VA examiner opined: "The [V]eteran's history of depression was less likely than not incurred during the service as there is no evidence in military records to indicate onset of symptoms during the service."

In a May 2014 statement, the Veteran's private psychologist (the same provider who authored the August 2009 statement) noted her initial treatment of the Veteran in March 2009, and opined that "[a]dditional consultation and discussion during his early treatment revealed that [the Veteran's] decision to retire from active military service was connected to his worsening depression and anxiety, in addition to growing concern about his overall diminished ability to function."  She also noted his military stressors during the Gulf War.  She then opined as follows: "Based on my clinical assessments and on [the Veteran's] own accounts of two incidents which occurred in Saudi Arabia while on duty at a surgical field hospital during the Gulf War, it is my professional opinion that his psychiatric disorders are service-connected.  To this day, [the Veteran] reports that he experiences haunting recollections of seeing severely wounded Iraqi [prisoners of war], for example."  She reported that the Veteran continued to have psychiatric symptoms, including periodic episodes of feeling threatened himself (which were "military related"), and that his "recent stabilization is due to keeping things routine, keeping environmental stimulation low, and continuing to work in the same position and location."

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from major depressive disorder ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to his military stressors (during his documented deployment to Saudi Arabia while serving as an Advanced X-Ray Technician in the Navy), as well as the reasons he has given for not seeking psychiatric treatment in service, are considered forthright and credible.  The medical evidence of record documents that he began seeking psychiatric treatment just six months after his retirement from military service (with reports that his symptoms had begun even prior to his military retirement).  Furthermore, the most probative evidence of record (i.e., the medical opinion by his private psychologist in May 2014 - which the Board finds no reason to question, because this opinion is supported by adequate rationale) supports that there is a causal link between the Veteran's current major depressive disorder and the stressors he endured during his military service.

[While the April 2014 VA psychiatric examiner opined that the Veteran's history of depression was less likely than not incurred during his military service, the rationale for that opinion only considered the Veteran's lack of treatment for psychiatric symptoms in service, and did not consider his military stressor events or any post-service treatment reports which have indicated that his symptoms did begin in service.  Therefore, the opinion by the April 2014 VA examiner is entitled to much less probative value than the evidence of record supporting the claim.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional), as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed major depressive disorder began in service and has persisted since that time.  Accordingly, service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for an acquired psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

The Board is grateful to the Veteran for his honorable service.


ORDER

Service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


